Friedmann, J.,
dissents and votes to reverse the judgment appealed from, and to order a new trial, with the following memorandum in which Goldstein, J., concurs: Because I am persuaded by a review of the record that the Trial Judge interfered excessively with the presentation of proof, denigrated defense counsel, and made numerous erroneous evidentiary rulings that bolstered the prosecution’s case while prejudicing the defense, I respectfully dissent.
The 16-year-old complainant was robbed at knifepoint by two men on the street. The crime took all of 15 seconds, and the men made off with $3.
The defendant’s defense at trial was that he had been misi*576dentified as one of the perpetrators. Although the complainant picked the defendant’s picture out of a photographic array on the basis of which the defendant was sought out and arrested, the victim was unable to identify the defendant in a lineup. This was so notwithstanding the fact, as the complainant testified at the suppression hearing, that he was told before viewing the lineup that someone named “Richard Brown” had been arrested on the instant charges, and had confessed to the crime. An hour after the lineup was held, however, the complainant telephoned the police, apparently from home, and informed them that on reflection he believed that either Number 3 or Number 4 (the defendant was Number 4) “might have been” one of his robbers. The court ruled that this post-lineup telephone call was not admissible as an identification. Accordingly, the court suppressed the pretrial identifications, and ruled that the victim could describe his assailant but could not make an in-court identification.
Critical to the defendant’s case at trial was the fact that the descriptions of the two robbers contained in the complainant’s signed statement to police were inconsistent with the descriptions that the victim gave at trial. As defense counsel attempted to explore these discrepancies during cross-examination, the court interrupted and accused him of “mischaracterizing the testimony * * * multiple times”. Insisting that the complainant’s description of his two attackers at trial was “clear”, the court summarized it (e.g., “the man with the Jamaican accent was the shorter man, the man with the shorter hair”), and went on to suggest that any variations from the police report were due to the fact that the recording officer must have “made a mistake when he wrote it down”. In response to defense counsel’s vigorous objections and demands for a mistrial, the court issued a curative instruction, charging the jurors: “HAHhen I say that the complaining witness testified a certain way, that’s really an opinion by the Court” — an opinion which, the court informed them, was less “important” than their recollection of the testimony. This was not an isolated instance of unwarranted intervention by the Trial Judge, who repeatedly interfered with the defendant’s cross-examination of the prosecution’s witnesses, ostensibly to “clarify” testimony but in fact effectively undermining counsel’s cross-examination — punctuated by rebukes directed at defense counsel for his protests (see, e.g., People v Yut Wai Tom, 53 NY2d 44, 54-61; People v Ellis, 62 AD2d 469).
In addition, the court issued numerous erroneous rulings that compounded the prejudice suffered by the defense. For *577example, when defense counsel proposed placing before the jury the fact that the victim had been unable to identify the defendant in a lineup, the court ruled that it would allow the prosecution to respond to any such line of questioning by adducing evidence that the complainant telephoned the police an hour after the lineup to report that he had “narrowed it down” to Number 3 or Number 4. However, this non-identification was inadmissible for many reasons, not least of which was the fact that it was tainted by the complainant’s expectation that “Richard Brown”, who the police told him before the lineup had confessed to the crime, would be included in the array.
During his opening statement, the prosecutor told the jury that the complainant had met with a detective at police headquarters, where he “signed a deposition, requesting that this Defendant, Richard Brown, be arrested”. Although the court struck the remark, it did so while reprimanding defense counsel for objecting too strenuously, and it denied counsel’s motion for a mistrial. Thereafter the court permitted the arresting officer to testify that he sought out the defendant as a suspect in this crime when, “during the course of his investigation”, he interviewed the complainant and “the name Richard Brown came up”. These remarks served to inferentially bolster the People’s case (see, e.g., People v Holt, 67 NY2d 819; People v Trowbridge, 305 NY 471; People v Gordillo, 191 AD2d 455; People v Bryan, 179 AD2d 667; People v Vasquez, 120 AD2d 757).
The prosecutor was further permitted to impermissibly strengthen his case by eliciting testimony from his two principal police witnesses that they had received awards for acts of “heroism” in the line of duty, such as for rescuing a dying baby, for saving the life of a disabled man suffering an epileptic seizure, and for sustaining broken ribs while arresting a murder suspect. Defense counsel’s objections were overruled. Thereafter, the prosecutor exploited this testimony on summation, arguing that such exemplary officers (one of whom was described as “A life saver. Countless awards. Putting his body on the line for this community”), were exceptionally deserving of belief, and were certainly above “framing” the defendant. Again counsel’s objections were overruled. However, “credibility” was central to this case. Among other things, the defendant charged that his “statement” as recorded by the police officers — according to which he admitted being at the scene of the crime (although not actively involved in its commission)— was involuntarily obtained.
In my view, the cumulative effect of all of these improprieties *578deprived the defendant of a fair trial, such that his conviction should be reversed and a new trial ordered (see, e.g., People v Jackson, 143 AD2d 363, 364; People v Torriente, 131 AD2d 793; People v Vasquez, supra).